DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received May 20, 2021.  Claims 1-4, 6, 14, 17, 32, 34, 37, 45, 52, 70, 110, 124, 125, and 129-143 are currently pending. Claim 52 is withdrawn from prosecution as being drawn to non-elected subject matter. Accordingly, claims 1-4, 6, 14, 17, 32, 34, 37, 45, 70, 110, 124, 125, and 129-143 are examined herein. The Election of Species Requirement mailed December 12, 2019 is still deemed proper. Applicant's elected without traverse in the reply filed March 12, 2020 the species of Cas9 for the programmable DNA binding protein of Species Group A, SEQ ID NO 943 in Table 6 as the guide nucleotide sequence of Species Group B, and the premature stop codon (TAG) introduced at target amino acid W10 (TGG codon) in Table 6 as the target codon change for Species Group C.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Election/Restrictions
The search and examination of the “programmable DNA binding protein domain” of Species Group A has been extended to encompass “Cpf1”.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. US 62/438,869, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 17 recites “wherein the fusion protein of (i) further comprises a Gam protein”, which Application No. US 62/438,869 does not support. Accordingly, the effective filing date of claim 17 is December 22, 2017.

Allowable Subject Matter
Claims 17 and 134 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Withdrawn Claim Rejections - 35 USC § 112
The rejection of claim 137 under 35 USC 112(b) for reciting “are fused via an optional linker” has been reconsidered and is withdrawn in view of Applicant’s remarks. Applicant’s argument that in light of the specification this language means that the Cas9 domain, the cytidine deaminase, and the UGI domain may be fused directly or via a linker (see remarks on page 9, paragraph 1) has been fully considered and is persuasive.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 32, 34, 37, 70, 110, 124, 129-133, 137, and 141 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2017/0073670) in view of Kitamura (Kitamura et al. (2013) PLOS Pathogen, 9:e1003361) and Zhang (US 2014/0179770, herein referred to as Zhang ‘770).
Nishida teaches a method of converting one or more nucleotides in a targeted site of a target double stranded DNA (i.e. polynucleotide) to one or more other nucleotides (i.e. editing) ([0015]) by contacting the target polynucleotide with (i) a fusion protein ([0046]) comprising (a) a Cas9 nickase comprising the D10A mutation ([0097]) and (b) a PMCDA1 or AID (i.e. cytosine deaminase domain) ([0038]), and (ii) a guide RNA targeting the fusion protein of (i) ([0096]). Nishida further teaches wherein the guide RNA targets the nCas9 (D10A) to a target cytosine that is located in the center of the sequence to which the guide RNA hybridizes ([0138] and Fig. 5, 6), and results in the deamination of the target C base by the fusion protein resulting in a cytosine (C) to thymine (T) change in the target polynucleotide (see [0038], [0160], and Fig. 12). Nishida teaches wherein the method causes a C to T mutation that results in the introduction of a stop codon (see [0167] and Fig. 16).
Nishida does not teach wherein the fusion protein further comprises (c) a uracil glycosylase inhibitor (UGI) domain.
However, Kitamura similarly teaches a cytidine deaminase-mediated deamination of cytidine residue to uracil on DNA or RNA is repaired by the uracil-DNA glycosylase (see abstract).  Kitamura teaches that co-expression of UGI, an inhibitor of uracil-DNA glycosylase, with the cytidine deaminase, including APOBEC3G (same as an APOBEC family deaminase) increases the C to T mutation (abstract; figure 1 in particular).
Nishida does not teach wherein the target polynucleotide encodes PCSK9.

It would have been obvious to one of ordinary skill in the art to have modified the fusion protein of Cas9 and cytidine deaminase to further comprise a UGI of Kitamura. One of ordinary skill in the art would have been motivated to have made this modification for the advantage of increasing the C to T mutation efficiency as described by Kitamura. Furthermore, since Nishida already describes a fusion protein comprising multiple different effector domains, one of ordinary skill in the art would have been motivated to have fused this additional domain to the fusion protein. Since each of Nishida and Kitamura are directed to the use of cytidine deaminase to achieve deamination of cytidine residues, one of ordinary skill in the art would have had a reasonable expectation of success in doing so. One would have had a reasonable expectation of success that the UGI fused to the fusion protein comprising Cas9 and the cytidine deaminase would have been particularly well positioned in proximity to the target sequence of interest to increase the C to T mutation efficiency of the targeted cytosine.
It further would have been obvious to one of ordinary skill in the art to have specifically targeted a cytosine in a polynucleotide encoding PCSK9 by using the method of Nishida whereby the targeted cytosine is deaminated resulting in a cytosine to thymine mutation 

Regarding claims 2 and 3, the embodiment in which the guide nucleotide sequence-programmable DNA binding protein is the nCas9 (D10A) nickase is discussed above as applied to claim 1.

Regarding claim 4, the embodiment in which the Cas9 nickase comprises a D10A mutation, which corresponds to the D10A mutation in SEQ ID NO: 1, is discussed above as applied to claim 1.

Regarding claim 6, the embodiment in which the guide nucleotide sequence-programmable DNA binding protein is the nCas9 (D10A) nickase (i.e. nuclease inactive domains) is discussed above as applied to claim 1.

Regarding claims 32, 34, and 37, the obviousness of mutating the coding sequence of the PCSK9 gene by introducing a stop codon that leads to a truncated or non-functional PCSK9 protein is discussed above as applied to claim 1.

Regarding claim 70, the embodiment in which the guide nucleotide sequence is RNA is discussed above as applied to claim 1.

Regarding claim 110, the teachings of Nishida including (i) a fusion protein comprising (a) a nCas9 (D10A) (i.e. a guide nucleotide sequence programmable DNA binding protein domain) and (b) a cytosine deaminase domain, and (ii) a guide RNA targeting the fusion protein to a target polynucleotide (see [0082], [0134], and [0138]) are discussed above as applied to claim 1. The obviousness of modifying the fusion protein to further comprise a UGI and further the obviousness of modifying the guide RNA to target the fusion protein to the PCSK9 gene to convert a target cytosine into thymine for the advantage of reducing cholesterol in a subject is discussed above as applied to claim 1. In addition, Zhang ‘770 teaches pharmaceutical compositions comprising a CRISPR-Cas gene therapy particle for the treatment of a subject ([0037] and [0337]). It would have been obvious to have made such a composition comprising the fusion protein and guide RNA of Nishida targeting the PCSK9 gene for the advantage of delivering the composition to a subject to reduce cholesterol in the subject.

Regarding claim 124, the obviousness of administering a therapeutically effective amount of the composition of claim 110 to a subject having elevated LDL-C levels due to gain of function mutations in PCSK9, which is critical for down regulation of hepatocyte LDL receptor expression ([0337]). Accordingly, such patients having gain of function mutations in PCSK9, which down regulates hepatocyte LDL receptor expression, and having elevated LDL-C, are in need of “boosting LDL receptor-mediated clearance of LDL cholesterol” as recited by claim 124.



Regarding claim 132, Nishida’s disclosure in which the cytosine deaminase is AID ([0038]) is discussed above.

Regarding claim 133, Nishida teaches wherein the cytidine deaminase has the PmCDA1 amino acid sequence of SEQ ID NO 2 (see [0039] and page 17), which is identical to instant SEQ ID NO 189 encoding PmCDA1.

Regarding claim 137, Nishida teaches wherein the Cas9 domain and the cytidine deaminase domain are fused via a linker (see Figure 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2017/0073670) in view of Kitamura (Kitamura et al. (2013) PLOS Pathogen, 9:e1003361) and Zhang (US 2014/0179770, herein referred to as Zhang ‘770), as applied to claim 1 above, and further in view of Liu (US 2015/0166980).
The teachings of Nishida, Kitamura, and Zhang ‘770 are discussed above.
Nishida and Zhang ‘770 do not teach wherein the cytosine deaminase protein comprises an apolipoprotein B mRNA-editing complex (APOBEC) family deaminase.
However, Kitamura’s disclosure in which APOBEC3G is used for deamination of cytidines is discussed above.

It would have been obvious to one of ordinary skill in the art to have used an APOBEC family deaminase as the cytosine deaminase in the method of Nishida because it would have merely amounted to a simple substitution of one known cytosine deaminase for another to yield predictable results. Given that each of Nishida and Liu teach similar methods of using CRISPR-Cas9 fusion proteins comprising cytosine deaminase for the common purpose of deaminating a target cytosine in a target polynucleotide, one of ordinary skill in the art could have made this substitution. Since each of the cytosine deaminases share the common function of deaminating cytosines, it would have been entirely predictable to have done so.

Claims 45, 142, and 143 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2017/0073670) in view of Kitamura (Kitamura et al. (2013) PLOS Pathogen, 9:e1003361) and Zhang (US 2014/0179770, herein referred to as Zhang ‘770), as applied to claim 1 above, and further in view of NM_174936.3 (Homo sapiens proprotein convertase subtilisin/kexin type 9 (PCSK9) transcript variant 1, mRNA, NCBI Reference Sequence, priority to October 28, 2015, 6 pages).
The teachings of Nishida, Kitamura, and Zhang ‘770 are discussed above.
Regarding claims 45, 142, and 143, Nishida, Kitamura, and Zhang ‘770 do not teach wherein the guide nucleotide sequence is according to the elected SEQ ID NO: 943.
However, the reference sequence for PCSK9 was known as illustrated by NM_174936.3, which identifies the coding sequence as spanning nucleotide positions 363-2441 (see page 3). 
       M  G  T  V  S  S  R  R  S  W  W  P  L  P  L  L  L  L  L
361 TCATGGGCACCGTCAGCTCCAGGCGGTCCTGGTGGCCGCTGCCACTGCTGCTGCTGCTGC 420
    AGTACCCGTGGCAGTCGAGGTCCGCCAGGACCACCGGCGACGGTGACGACGACGACGACG

In addition, Zhang ‘770 describes criteria for a guide sequence of a guide RNA including that it consists of a 20-nt guide sequence in which directly upstream of the target sequence is a NGG PAM sequence in the case of S. pyogenes Cas9 ([0086]).
Furthermore, Nishida further explains that for the Cas9 nickase (D10A) the mutations gather in the center of the target sequence ([0138]).
It would have been obvious to one of ordinary skill in the art to have tried to arrive at a guide RNA comprising instant SEQ ID NO: 943 for the following reasons. The PCSK9 gene sequence was known as illustrated by NM_174936.3. In addition, the obviousness of targeting and converting a cytosine to thymine to introduce a stop codon is discussed above. Based on these disclosures, one of ordinary skill in the art would have been in need of identifying a cytosine that, when converted into thymine, would result in a stop codon and further wherein the nucleotide sequence meets the criteria of an acceptable guide sequence including the presence of the PAM. However, there would have been a finite number of possible guide sequence candidates that would have met these characteristics based on the PCSK9 gene sequence as illustrated by NM_174936.3. The guide sequence of SEQ ID NO: 943 meets these criteria including it being 20 nucleotides in length, the presence of an upstream TGG (i.e. NGG PAM sequence motif), the targeted cytosine is centered within the target sequence, and C to T conversion in the central cytosine would result in the conversion of the codon TGG to the stop .

Claim 125 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2017/0073670) in view of Kitamura (Kitamura et al. (2013) PLOS Pathogen, 9:e1003361) and Zhang (US 2014/0179770, herein referred to as Zhang ‘770), as applied to claim 124 above, and further in view of Ni (Ni et al. (2011) Journal of Lipid Research, 52:78-86).
The teachings of Nishida, Kitamura, and Zhang ‘770 are discussed above.
Regarding claim 125, Nishida, Kitamura, and Zhang ‘770 do not explicitly teach wherein the subject is in need of reducing circulating cholesterol levels.
However, Ni similarly teaches that PCSK9 regulates LDL cholesterol levels by inhibiting LDL receptor-mediated cellular LDL uptake (abstract). Ni teaches an antibody that binds to PCSK9 and completely blocks the inhibitory effects of wild-type PCSK9 and two gain-of-function human PCSK9 mutants (abstract). Ni teaches that in a transgenic mouse model, treating the mouse with the antibody reduced plasma LDL cholesterol to 40% and raised hepatic LDL receptor protein levels approximately fivefold (abstract). Ni makes clear that the decrease in circulating LDL cholesterol corresponds closely to the reduction in free PCSK9 levels (abstract).
.

Claim 135 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2017/0073670) in view of Kitamura (Kitamura et al. (2013) PLOS Pathogen, 9:e1003361) and Zhang (US 2014/0179770, herein referred to as Zhang ‘770), as applied to claim 1 above, and further in view of YP_009283008.1 (Bacillus phage AR9 uracil DNA glycosylase inhibitor, NCBI Reference Sequence, priority to September 23, 2016, 2 pages).
The teachings of Nishida, Kitamura, and Zhang ‘770 are discussed above.
Regarding claim 135, Nishida, Kitamura, and Zhang ‘770 do not teach wherein the UGI domain comprises SEQ ID NO: 304.
However, the amino acid sequence of SEQ ID NO: 304 refers to a known amino acid sequence that was known to encode a uracil DNA glycosylase inhibitor from Bacillus phage AR9 as illustrated by NCBI Reference sequence YP_009283008.1.
It would have been obvious to one of ordinary skill in the art to have substituted the UGI of Kitamura for one that comprised YP_009283008.1 because it would have merely .

Claims 136, 138, and 139 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2017/0073670) in view of Kitamura (Kitamura et al. (2013) PLOS Pathogen, 9:e1003361) and Zhang (US 2014/0179770, herein referred to as Zhang ‘770), as applied to claim 1 and 137 above, and further in view of Doudna (US 2014/0068797).
The teachings of Nishida, Kitamura, and Zhang ‘770 are discussed above.
Regarding claim 136, to the extent that Nishida does not teach the particular arrangement of “wherein the cytosine deaminase domain is fused to the N-terminus of the guide nucleotide sequence-programmable DNA binding protein domain and the UGI domain is fused to the C-terminus of the guide nucleotide sequence-programmable DNA binding domain”, it is noted that Zhang ‘770 describes the fusion of heterologous amino acid sequence to each of the amino terminus and the carboxy terminus of Cas9 (see FIG. 34).
In addition, Doudna similarly describes the fusion of heterologous amino acid sequences to Cas9. Doudna specifically teaches “In some embodiments, the heterologous sequence can be fused to the C-terminus of the dCas9 polypeptide. In some embodiments, the heterologous sequence can be fused to the N-terminus of the dCas9 polypeptide” ([0420]).
It would have been obvious to one of ordinary skill in the art to have tried to fuse the cytosine deaminase to the N-terminus of Cas9 and the UGI domain fused to the C-terminus of Cas9. Given the combination of the three protein domains of Cas9, cytosine deaminase, and a 

Regarding claim 138, this embodiment is addressed above as applied to claim 136.

Regarding claim 139, it is noted that claim 138 recites that the linker is “optional”. Accordingly, referring to the structure of a linker that is “optional” is not sufficient to distinguish the claim from the prior art.
Nevertheless, Zhang ‘770’s teaches the use of a (GGGGS)3 linker and (EAAAK)3 linker to separate fusion protein domains (see Table 1).
It would have been obvious to one of ordinary skill in the art to have used a linker having the structure recited by claim 139 to separate the protein domains because Zhang ‘770 teaches using such linkers to separate protein domains. One of ordinary skill in the art would .

Claim 140 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2017/0073670) in view of Kitamura (Kitamura et al. (2013) PLOS Pathogen, 9:e1003361) and Zhang (US 2014/0179770, herein referred to as Zhang ‘770), as applied to claim 1 above, and further in view of Zhang (US 2016/0208243, published July 21, 2016 and filed December 18, 2015, hereinafter referred to as Zhang ‘243).
The teachings of Nishida, Kitamura, and Zhang ‘770 are discussed above.
Regarding claim 140, Nishida, Kitamura, and Zhang ‘770 do not teach wherein the fusion protein comprises SEQ ID NO: 10.
However, Zhang ‘243 describes novel DNA targeting CRISPR effector proteins and guide RNAs (abstract).  Zhang ‘243 specifically describes the cloning of Francisella tularensis subsp. Novicida Cpf1 and further using this enzyme and guide RNA to achieve plasmid interference activity ([1696]). Zhang ‘243 describes the amino acid sequence for FnCpf1 as SEQ ID NO 82, which is identical to instant SEQ ID NO 10 (see pages 207-208). Zhang ‘243 further teaches using Cpf1 to mediate robust genome editing in human cell lines ([0156]). Zhang ‘243 further describes making fusion proteins comprising FnCpf1 ([0158]). Zhang ‘243 further teaches that Cpf1 effector proteins preferably target T-rich PAMs ([0041]).
It would have been obvious to one of ordinary skill in the art to have substituted the Cas9 protein of Nishida for the Cpf1 protein and Cpf1 guide RNA of Zhang because it would have merely amounted to a simple substitution of one known DNA-targeting CRISPR effector system for another to yield predictable results. Given the disclosure that FnCpf1 and its guide RNA were described by Zhang ‘243 as being used in a similar way as Cas9 and its guide RNA as .
Response to Arguments
Applicants argue that Kitamura is concerned with co-expressing APOBEC3G (A3G) and uracil glycosylase inhibitor (UGI) in trans to induce hypermutation of DNA, which is synonymous with significant off-target editing, which is undesirable in the presently claimed methods (see remarks on page 10, paragraph 1). Applicants argue that Kitamura promotes the use of A3G and a UGI domain to induce random hypermutations in DNA and is in direct contrast from the claimed methods and compositions, which are designed for nucleotide-specific polynucleotide modifications (see remarks on page 10, paragraph 2).
These arguments have been fully considered but are not persuasive because it does not specifically address the merits of the rejection, which is directed to the obviousness of providing a targeted delivery of UGI by fusion to the Cas9-cytidine deaminase fusion protein of Nishida. Applicant’s argument that Kitamura teaches that non-targeted expression of A3G and non-targeted expression of UGI resulted in hypermutation pattern that was “random” is not persuasive because does not specifically address the obviousness of providing a targeted delivery of UGI in view of Nishida. Accordingly, Applicant’s argument is not persuasive because it constitutes a piecemeal analysis of the rejection which is based upon a combination of references. Nishida explains that the strategy of “targeting a sequence in the genome” with the Cas9-cytidine deaminase avoids “inhibition of growth and cell death assumedly caused by disordered cleavage of chromosome (off-target cleavage)” ([0110]), which Nishida also refers 
Nevertheless, one of ordinary skill in the art would also not necessarily associate UGI expression with somatic hypermutation or random off-target editing because Kitamura teaches that somatic hypermutation is initiated by A3G (i.e. a cytidine deaminase), which generates uracil residues through deamination of cytosine (see abstract). This is supported by Kitamura’s observation that non-targeted expression of A3G resulted in numerous random mutated sequences even in the absence of UGI activation by OHT treatment (see Figure 1D). Kitamura explains that UGI functions by inhibiting uracil-DNA glycosylase (UNG), which is a base excision repair (BER) enzyme that removes uracil residues from DNA (page 2, column 1, last paragraph). Accordingly, one of ordinary skill in the art would not conclude that UGI initiates somatic hypermutation or random off-target editing as Applicant’s remarks suggest, but rather an inhibitor of DNA repair. Kitamura teaches using UGI expression as a tool to enhance the mutations induced by non-targeted A3G overexpression, which were already random (see Figure 1D and Figure 2).
Applicant’s argument that Kitamura guides the skilled artisan away from the use of a fusion protein comprising a cytidine deaminase domain and a base excision repair inhibitor domain to generate targeted mutations because Kitamura reports that “co-expression in trans of a UGI protein with a cytidine deaminase induces hypermutations” (see remarks on page 10, paragraph 3) is not persuasive because the claimed invention is not directed to “co-expression in trans of a UGI protein with a cytidine deaminase”. Since Kitamura does not specifically discuss targeted delivery of the UGI protein with a cytidine deaminase, Kitamura’s disclosure 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 14, 32, 34, 37, 45, 70, 110, 124, 125, 129-133, and 135-143 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,167,457 in view of Nishida (US 2017/0073670), Kitamura (Kitamura et al. (2013) PLOS Pathogen, 9:e1003361), Zhang (US 2014/0179770, herein referred to as Zhang ‘770), Liu (US 2015/0166980), Church (US 2008/0051317), NM_174936.3 (Homo sapiens proprotein convertase subtilisin/kexin type 9 (PCSK9) transcript variant 1, mRNA, NCBI Reference Sequence, priority to October 28, 2015, 6 pages), Ni (Ni et al. (2011) Journal of Lipid Research, 52:78-86), YP_009283008.1 (Bacillus phage AR9 uracil DNA glycosylase inhibitor, NCBI Reference Sequence, priority to September 23, 2016, 2 pages), Doudna (US 2014/0068797), and Zhang (US 2016/0208243, published July 21, 2016 and filed December 18, 2015, hereinafter referred to as Zhang ‘243).
The patented claims recite a fusion protein comprising a Cas9 domain, cytidine deaminase, and uracil glycosylase inhibitor domain, wherein the Cas9 domain binds a guide RNA that specifically binds a target nucleic acid sequence.

However, the teachings of Nishida and Zhang ‘770 are discussed above.
It would have been obvious to have combined the patented fusion protein with a guide RNA comprising a guide sequence that targets a targeted cytosine in a gene encoding PCSK9 for the same reasons that it would have been obvious to have modified the guide RNA of Nishida in view of Zhang ‘770 as discussed above.
For additional limitations of the instant claims, see the additional teachings of the patented claims. To the extent that there are limitations that are not provided for by the patented claims, the teachings of Nishida, Zhang ‘770, Kitamura, Liu, Church, NM_174936.3, Ni, YP_009283008.1, Doudna, and Zhang ‘243 are discussed above. It would have been obvious to have modified the subject matter of the patented claims to arrive at the subject matter of the instant claims for substantially the same reasons as discussed above in view of the teachings of these references.

Claims 1-4, 6, 14, 32, 34, 37, 45, 70, 110, 124, 125, 129-133, and 135-143 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 303, 305-310, 313-317, 319, 321-332 of copending Application No. 15/960,171 in view of Nishida (US 2017/0073670), Kitamura (Kitamura et al. (2013) PLOS Pathogen, 9:e1003361), Zhang (US 2014/0179770, herein referred to as Zhang ‘770), Liu (US 2015/0166980), Church (US 2008/0051317), NM_174936.3 (Homo sapiens proprotein convertase subtilisin/kexin type 9 (PCSK9) transcript variant 1, mRNA, NCBI Reference Sequence, priority to October 28, 2015, 6 pages), Ni (Ni et al. (2011) Journal of Lipid Research, 
The copending claims recite a fusion protein comprising a deaminase domain with a base excision repair inhibitor (see copending claim 303) and further a guide nucleic acid-binding domain (see copending claim 303), wherein the deaminase domain is a cytosine deaminase (see copending claim 303), wherein the base excision repair inhibitor is a uracil glycosylase inhibitor (see copending claim 311). The copending claims further teach wherein the deaminase deaminase a cytosine base in a single-stranded portion of the target nucleic acid sequence (see copending claim 312).
The copending claims do not teach a method of using the patented fusion protein to target the guide RNA to a target cytosine in PCSK9 that is converted to thymine by the deaminase.
However, the teachings of Nishida and Zhang ‘770 are discussed above.
It would have been obvious to have combined the copending fusion protein with a guide RNA comprising a guide sequence that targets a targeted cytosine in a gene encoding PCSK9 for the same reasons that it would have been obvious to have modified the guide RNA of Nishida in view of Zhang ‘770 as discussed above.
For additional limitations of the instant claims, see the additional teachings of the copending claims. To the extent that there are limitations that are not provided for by the patented claims, the teachings of Nishida, Zhang ‘770, Kitamura, Liu, Church, NM_174936.3, Ni, YP_009283008.1, Doudna, and Zhang ‘243 are discussed above. It would have been obvious to have modified the subject matter of the copending claims to arrive at the subject matter of the  in view of the teachings of these references.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 6, 14, 32, 34, 37, 45, 70, 110, 124, 125, 129-133, and 135-143 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 41, 42, 67, 83, 85-91, 113-116, 127, 132, 137, 138, 144, 146, 153, 155, 163, 164, and 176 of copending Application No. 15/934,945 in view of Nishida (US 2017/0073670), Kitamura (Kitamura et al. (2013) PLOS Pathogen, 9:e1003361), Zhang (US 2014/0179770, herein referred to as Zhang ‘770), Liu (US 2015/0166980), Church (US 2008/0051317), NM_174936.3 (Homo sapiens proprotein convertase subtilisin/kexin type 9 (PCSK9) transcript variant 1, mRNA, NCBI Reference Sequence, priority to October 28, 2015, 6 pages), Ni (Ni et al. (2011) Journal of Lipid Research, 52:78-86), YP_009283008.1 (Bacillus phage AR9 uracil DNA glycosylase inhibitor, NCBI Reference Sequence, priority to September 23, 2016, 2 pages), Doudna (US 2014/0068797), and Zhang (US 2016/0208243, published July 21, 2016 and filed December 18, 2015, hereinafter referred to as Zhang ‘243).
The copending claims recite a fusion protein comprising a cytidine deaminase domain with a nucleic acid programmable DNA binding protein and further a uracil glycosylase inhibitor domain (see copending claims 1 and 137). The copending claims further teach wherein the nucleic acid programmable DNA binding protein is a Cas9 nickase (see copending claim 138).
The copending claims do not teach a method of using the patented fusion protein to target the guide RNA to a target cytosine in PCSK9 that is converted to thymine by the deaminase.
However, the teachings of Nishida and Zhang ‘770 are discussed above.

For additional limitations of the instant claims, see the additional teachings of the copending claims. To the extent that there are limitations that are not provided for by the patented claims, the teachings of Nishida, Zhang ‘770, Kitamura, Liu, Church, NM_174936.3, Ni, YP_009283008.1, Doudna, and Zhang ‘243 are discussed above. It would have been obvious to have modified the subject matter of the copending claims to arrive at the subject matter of the instant claims for substantially the same reasons as discussed above in view of the teachings of these references.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
	Applicants argue that because each of the double patenting rejections relies on Kitamura, which teaches away from the current claims as argued above, then Kitamura is not available for combination with other references for the purposes of an obviousness-type double patenting rejection (see remarks on page 15).
	This argument has been fully considered but is not persuasive because in each of the double patenting rejections above, the reference claims already require the presence of a uracil glycosylase inhibitor. Therefore, this limitation is already met in the reference claims such that Kitamura is not required to render this limitation obvious. Accordingly, Applicant’s argument that Kitamura does not render obvious this limitation is not persuasive because this limitation is already present in the reference claims and therefore no modification is necessary to arrive at this particular limitation.


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
June 8, 2021